
	

113 HR 5599 IH: Small Business Loan Simplification Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5599
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Graves of Missouri (for himself, Mr. Chabot, Mr. Schweikert, Mr. Hanna, Mr. Huelskamp, Mr. Collins of New York, Mr. Luetkemeyer, Mr. Tipton, Mr. King of Iowa, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To clarify that the use of electronic signatures and records in SBA loan and related financing
			 programs is permitted.
	
	
		1.Short titleThis Act may be cited as the Small Business Loan Simplification Act of 2014.
		2.Electronic signatures and records
			(a)In generalSection 4 of the Small Business Act (15 U.S.C. 633) is amended by the adding the following new
			 subsection:
				
					(g)Electronic signatures and recordsIn accordance with the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et
			 seq.), the Administrator shall—
						(1)amend regulations and Standard Operating Procedures to authorize the Administration and
			 participants in lending programs under subsections (a), (j), (l), and (m)
			 of section 7 of the Small Business Act, and under title III, title IV, and
			 title V of the Small Business Investment Act of 1958, to use electronic
			 signatures and records, as defined by section 106 of the Electronic
			 Signatures in Global and National Commerce Act, for such programs; and
						(2)accept electronic signatures and records, as defined by section 106 of the Electronic Signatures in
			 Global and National Commerce Act, associated with the management and
			 closing processes under section 7 of the Small Business Act and Small
			 Business Administration Standard Operating Procedure 50 10, Standard
			 Operating Procedure 50 57, Standard Operating Procedure 50 50, and in
			 Standard Operating Procedure 10 06 (as in effect on the date of enactment
			 of this paragraph and any successor rule or successor Standard Operating
			 Procedure)..
			(b)Preservation of State LawNothing in this Act may be construed to preempt applicable State law except as provided in the
			 Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001
			 et seq.) with respect to such State law.
			(c)Effective dateThe amendments made in subsection (a) of this section shall take effect on the date that is 60 days
			 after the date of enactment of this Act. To ensure timely implementation
			 of the requirements of this section, any rules made during the 60-day
			 period to carry out this section are not subject to the requirements under
			 subsection (b) or (c) of section 553 of title 5, United States Code.
			
